                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

 MICHAEL THOMAS CANTRELL,                     )
                                              )
                   Plaintiff,                 )     Case No. 7:19CV00829
                                              )
 v.                                           )          OPINION
                                              )
 CHARLES WAYNE BRANHAM                        )     By: James P. Jones
                                              )     United States District Judge
                   Defendants.                )
                                              )

      Michael Thomas Cantrell, Pro Se Plaintiff.

      The plaintiff, Michael Thomas Cantrell, a Virginia inmate proceeding pro se,

has filed a civil action against Charles Wayne Branham, a fellow inmate. Because

Cantrell asserts that Branham violated his rights “as a United States citizen by

making comments against [his] religion,” Compl. 1, ECF No. 1, the court has

construed and docketed his submission as a civil rights action under 42 U.S.C. §

1983. After review of the Complaint, I conclude that the case must be summarily

dismissed for lack of jurisdiction.

      Cantrell states that he and Branham are both confined at the Lynchburg Adult

Detention Center. He alleges that on November 8, 2019, Branham verbally attacked

Cantrell’s religious beliefs and made an obscene sexual comment about Cantrell’s

mother and God. Cantrell said that he was going to see a staff member about these
comments. Then, Branham assaulted him, broke his arm, and “body slammed” him

for “snitching.” Id. at 4. As relief, Cantrell seeks monetary damages, payment of

medical bills for X rays, surgery, and orthodontic appointments. He also asks that

Branham be charged with malicious wounding.

      Federal courts are courts of limited jurisdiction. “They possess only that

power authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co.

of Am., 511 U.S. 375, 377 (1994). Generally, a case can be originally filed in a

federal district court if there is federal question jurisdiction under 28 U.S.C. § 1331

or diversity of citizenship jurisdiction under 28 U.S.C. § 1332(a).

      To state a claim under § 1983, the plaintiff must state facts showing that a

person acting under color of state law undertook conduct that violated the plaintiff’s

constitutional rights. Cooper v. Sheehan, 735 F.3d 153, 158 (4th Cir. 2013). Thus,

such a claim can be considered as a federal question that is within the jurisdiction of

the court. To determine if defendant Branham qualifies as a person acting under

color of state law for purposes of a § 1983 claim, the court must make two closely

related determinations.

      First, the deprivation must be caused by the exercise of some right or
      privilege created by the State or by a rule of conduct imposed by the
      state or by a person for whom the State is responsible. . . . Second, the
      party charged with the deprivation must be a person who may fairly be
      said to be a state actor. This may be because he is a state official,
      because he has acted together with or has obtained significant aid from
      state officials, or because his conduct is otherwise chargeable to the
      State.
                                          -2-
Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982).

      Branham’s alleged actions against Cantrell do not meet either of the Lugar

factors. There is no allegation in the Complaint suggesting that Branham was

exercising any right he had under state law, or following a state official’s directive,

when he assaulted Cantrell. Branham is also not a state official himself and did not

receive aid from state officials in carrying out the conduct of which Cantrell

complains.    Accordingly, I conclude that Branham’s conduct is, in no way,

chargeable to the state so as to make him a state actor subject to being sued under

§ 1983.   As such, Cantrell cannot proceed with his claims under § 1983 that

Branham’s actions violated his constitutional rights or any other federally protected

right. Therefore, his claim against Branham does not fall within the court’s federal

question jurisdiction under 28 U.S.C. § 1331.

      Cantrell also fails to state facts showing that he could pursue a federal civil

action against Branham under the court’s diversity jurisdiction. See 28 U.S.C.

§ 1332(a). Under this section, a district court can exercise original jurisdiction over

a civil action “where the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs,” and the parties are citizens of different states. Id.

Cantrell’s Complaint fails to fulfill either of these requirements. He offers no

indication that he and Branham are citizens of different states, and the monetary



                                          -3-
value he assigns to the harm Branham allegedly caused him does not exceed the total

required under § 1332(a).

      Finally, Cantrell cannot use a federal lawsuit of any kind to have Branham

criminally charged and prosecuted for malicious wounding. Private citizens cannot

bring a direct criminal action against another person or petition a federal court to

compel the criminal prosecution of another person. Maine v. Taylor, 477 U.S. 131,

137 (1986); Leeke v. Timmerman, 454 U.S. 83, 86-87 (1981); Linda R. S. v. Richard

D., 410 U.S. 614, 619 (1973).

      For the stated reasons, Cantrell’s Complaint does not state facts demonstrating

that his claim against Branham falls within the jurisdiction of this court under either

§ 1331 or § 1332(a). Accordingly, I will summarily dismiss the action without

prejudice for lack of jurisdiction.

      An appropriate Final Order will be entered herewith.

                                                ENTER: January 15, 2020

                                                /s/ James P. Jones
                                                United States District Judge




                                          -4-
